Smith, C. J'.,
delivered the opinion of the court.
, (After stating the facts as above). The grounds upon which it is sought to have the judgment rendered by the.justice of the peace reversed and the cause tried de novoare (1) the amount of damages awarded appellee is in .excess of the jurisdiction of the justice of the peace; and (2) that “said judgment was for unliquidated damages- and the record and the judgment do not show that proof' as to the damages or the amount thereof was heard by said justice of the peace.”
Appellee’s claim for damages propounded in the court of the justice of the peace was not an original suit, but was a mere collateral matter, arising out of and resulting-from the issue and levy of the attachment writ; and it is within the power of the legislature to confer upon courts “authority to determine all collateral matters that may arise in the progress of a cause over which they have constitutional jurisdiction.” Smith v. Newlon, 62 Miss. 230; Hunt v. Potter, 58 Miss. 96.
*361An inspection of the judgment also discloses that it was not upon default and without a writ of inquiry, but after the hearing of evidence upon the appearance of the .parties by attorney.

Affirmed.